Citation Nr: 1455262	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating higher than 10 percent for tinnitus.

5.  Entitlement to an initial rating higher than 10 percent for a lumbar spine disability.

6.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity.

7.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979 and from December 1981 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for degenerative disc disease  and radiculopathy of the lumbar spine, bilateral hearing loss, and tinnitus, and denied service connection for PTSD, major depressive disorder, substance dependency, and a TDIU.  In January 2014, the RO granted separate ratings for radiculopathy of the right and left lower extremities as secondary to the service-connected lumbar spine disability.  In October 2014, the Veteran testified at a hearing before the Board.

The Veteran's claim for PTSD was originally denied in a June 1994 rating decision.  Because the Veteran has been diagnosed with PTSD, major depressive disorder, and substance abuse during the appeal period, and in light of the previous denial, the Board has bifurcated the issues on appeal as stated on the title page.

The Veteran contends that he is unemployable due to his lumbar spine disability, accompanying radiculopathy, and psychiatric disorder.  Thus, because a claim for a TDIU is considered to be part parcel with a claim for increased rating and has been raised by the record, the Board has included that claim as an issue on appeal.

The Board notes that in February 2014, in response to a January 2014 supplemental statement of the case, the Veteran filed a VA Form 9 and stated that he was appealing the issue of entitlement to an increased rating for bilateral hearing loss.  The RO thus determined that all other issues had been withdrawn.  However, the Board finds that the issues of entitlement to increased ratings for tinnitus, a lumbar spine disability, and radiculopathy of the right and left lower extremities, the issue of whether new and material evidence has been received to reopen a claim for service connection for PTSD, and the issue of entitlement to service connection for an acquired psychiatric disorder, were properly appealed by a January 2010 statement accepted by the RO in lieu of a Form 9.  The Board finds that those claims are still on appeal as, following the February 2014 VA Form 9, the Veteran continued to submit evidence in support of those claims and provided testimony as to those claims at his hearing before the Board.  Accordingly, the Board finds that none of the claims on appeal have been withdrawn.  

The Board notes that since the most recent supplemental statement of the case issued in January 2014, additional evidence has been associated with the record, namely, lay statements in support of the Veteran's claim for service connection for PTSD and VA treatment records.  With regard to the Veteran's claims for increased ratings, the Board finds that the newly received evidence is duplicative of records already considered or are not pertinent to the issues adjudicated in this decision.  The records do not show a worsening of the Veteran's low back disability or hearing loss or tinnitus, and they are otherwise not relevant to the issues on appeal.  Thus, waiver of RO consideration of this evidence is not necessary and the Board may proceed with a decision without prejudice to the Veteran. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously denied in June 1994 rating decision.  The Veteran did not appeal the decision and it is therefore final.
 
2.  Evidence added to the record since the June 1994 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.

3.  The Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level II in the left ear, and auditory acuity level V in the right ear.

4.  The Veteran's bilateral tinnitus is assigned a 10 percent rating, the maximum authorized under Diagnostic Code 6260.

5.  The Veteran's lumbar spine disability has been manifested by forward flexion greater than 60 degrees, the combined range of motion of spine has been greater than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis has not been shown.

6.  The Veteran's radiculopathy of the right lower extremity secondary to his lumbar spine disability has been manifested by mild symptoms of pain and numbing of the leg.  Objective neurological examinations of the leg have been normal.

7.  The Veteran's radiculopathy of the left lower extremity secondary to his lumbar spine disability has been manifested by mild symptoms of pain and numbing of the leg.  Objective neurological examinations of the leg have been normal.

CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2014).

4.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus; extraschedular consideration is not warranted.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §4.87, DC 6260 (2014).

5.  The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, DC 5243 (2014).

6.  The criteria for a rating in excess of 10 percent for mild radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2014).

7.  The criteria for a rating in excess of 10 percent for mild radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a May 2008 letter.  The claims were then adjudicated in November 2008.  Mayfield, 444 F. 3d at 1333-34 . 

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  As this is a virtual claim, the Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  Additional records in the claims file since the most recent supplemental statement of the case are related to the Veteran's claim for service connection for an acquired psychiatric disorder, and that claim is being remanded for additional development.  

Additionally, the Veteran was afforded a VA examination in order to adjudicate his hearing loss, tinnitus, lumbar spine, and radiculopathy claims.  Those examinations included interview with the Veteran and physical examination, and included the necessary findings in order to rate the claims under the respective rating codes. Although at his hearing before the Board the Veteran stated that he felt that his hearing loss was a little worse than the most recent November 2013 VA examination, the Board finds that that examination is not unduly stale and, because it is still a fairly recent examination and there is no indication of a significant worsening of hearing loss, is sufficient to decide the claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

New & Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for PTSD in June 1994.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103.  That decision is final because the Veteran did not file a timely appeal. 

In cases relating to new and material evidence, the Board must consider the question of whether new and material evidence has been received, despite the RO's action, because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. 

The claim of entitlement to service connection for PTSD may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in March 2008.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and a VA examination.  At the time of the 1994 denial, the Veteran had contended that he had PTSD due to an event in service when he fell off of a truck and severely fractured his left hip.  He stated that the injury was so painful that he began to abuse heroin for pain relief.  A June 1994 VA examination found no indication of PTSD, and the Veteran was instead diagnosed with psychoactive substance use disorder, mixed.  The RO denied the claim, finding that there was no indication of a current diagnosis of PTSD related to service.

In support of his application to reopen the claim, the Veteran has put forth a new theory as to the cause of this psychiatric disorder.  He contends that while in service, he experienced a traumatic event where he was stopped by the German police and, when he would not participate in a sobriety test, was removed from the car and beaten.  He was then put in a holding cell where he was beaten and sexually molested by other inmates.  He was rescued by the military police and driven back to the base, but experienced immense pain during the car ride home.  The Board finds that these statements are new, in that they were not previously considered, and that they are material because they relate to an unestablished fact necessary to substantiate the claim.  The statements provide a possible link between the Veteran's psychiatric disorder, diagnosed as a depressive disorder and substance abuse, and his service.  No such testimony had been previously submitted or considered.  Thus, for these reasons, the claim for service connection for PTSD is reopened.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing loss

The Veteran contends that he has suffered from hearing loss for many decades since service and that he has trouble hearing most of the time, causing him to avoid social situations.

The Veteran's service-connected bilateral hearing loss is rated as 0 percent disabling under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86 , and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In this case, the Veteran's hearing loss does not meet this standard.

Turning to the evidence of record, VA treatment records reflect that in December 2007, the Veteran reported longstanding, progressive hearing loss and a constant ringing in his ears.  

On the October 2008 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
65
65
LEFT
20
35
55
40
45

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  The average pure tone threshold in the right ear was 55 decibels and the average pure tone threshold in the left ear was 44 decibels.  

VA treatment records reflect that in April 2010, the Veteran reported tinnitus that would last for about two hours, about two to three times per week.  His right ear was worse than his left ear.  His right ear was occluded with cerumen.  

On the November 2013 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
75
75
LEFT
15
30
50
45
45

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 92 percent in the left ear.  The average pure tone threshold in the right ear was 60 decibels and the average pure tone threshold in the left ear was 43 decibels.  The Veteran reported that he had difficulty hearing in the presence of competing noise and that he required repetitions in conversations.  He noted that he had to have his face close to the speaker in a conversation and that the television needed to be loud.

In this case, for the left ear, the average pure tone thresholds of 44 and 43 decibels, along with speech discrimination scores of 88 and 92, warrants a designation of Roman Numeral II at the highest under table VI.  For the right ear, the average pure tone threshold of 55 and 60 decibels, along with a speech discrimination scores of 88 and 74 percent, warrants a designation of Roman Numeral V at the highest, under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the left ear is Roman Numeral II and the right ear is Roman Numeral V, the appropriate rating is 0 percent under DC 6100.  A higher rating is not available using the exceptional hearing loss criteria. 

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a compensable rating for bilateral hearing loss must be denied.

Tinnitus

The Veteran is seeking an increased rating for bilateral tinnitus.  The RO denied the Veteran's request because a rating of 10 percent is the maximum schedular allowance under Diagnostic Code 6260 and there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent.  38 C.F.R. §4.87,  Diagnostic Code 6260 (2014).  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further notes that the record contains no indication of marked interference with employment or frequent hospitalization warranting consideration of referral for an extraschedular rating for tinnitus, nor has the Veteran argued that extraschedular consideration is warranted.  38 C.F.R. § 3.321(b) (2014). 

Lumbar Spine Disability with Peripheral Neuropathy

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

The Veteran's lumbar spine disability has been rated 10 percent disabling under Diagnostic Code 5243, which contemplates intervertebral disc syndrome .  The Board finds that Diagnostic Code 5237, which pertains to lumbar strain, is also applicable in this instance.  38 C.F.R. § 4.71a , DC 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to the evidence of record, on October 2007 VA examination, the Veteran reported having stiffness and weakness in the low back.  He had pain about three time per week that was moderately severe in intensity.  He could walk three blocks at a time.  His mobility was good.  He could attend to daily activities of living undisturbed.  Physical examination revealed no spasm or tenderness in the spine.  He could stand and walk on his toes and heels.  Flexion was to 90 degrees, with no pain.  Extension was to 30 degrees, without pain.  Bending to the left and right was to 30 degrees, bilaterally.  Rotation to the left and right was to 30 degrees without pain.  Muscle testing showed no atrophy.  Strength was 5/5.  There were no incapacitating episodes.  Neurological examination was normal.  The diagnosis was mild lumbosacral strain.  X-rays showed mild narrowing of the intervertebral paces at L5/S1.  With regard to his occupational history, he reported having worked as security guard for three years but was let go due to an argument with his manager, as a Xerox repairmen for three years, leaving following trouble with the company, as well as temporary and day work, and warehouse work.  He had last worked ten years previously.  The examiner concluded that the Veteran's condition did not prevent him from employment as he could perform desk type work. 

VA treatment records reflect that in April 2010 the Veteran reported chronic, intermittent back pain.  There was no radiation or lower leg weakness or paresthesias.  
On January 2014 VA examination, the Veteran reported that he experienced flare-ups of his low back when he was sitting or standing for too long.  Range of motion testing showed flexion to 90 degrees of greater, with pain beginning at 85 degrees, extension to 30 degrees or greater, with pain at end range, right and left lateral flexion to 30 degrees or greater, with pain at end range, and right and left rotation to 30 degrees or greater, with pain at end range.  There was no additional functional loss on repetitive testing.  There was no indication of tenderness or muscle spasm.  Spinal contour was normal.  Muscle strength testing was 5/5 in the lower extremities.  Reflexes were normal.  Sensory examination was normal in the lower extremities.  Straight leg raising was positive on the right side.  The Veteran reported symptoms of radiculopathy, with mild intermittent pain, mild paresthesias, and mild numbness in both lower extremities.  There were no physical findings of radiculopathy.  With regard to his ability to work, the Veteran stated that he was limited in his ability to carry things or stand or sit for too long.

The remainder of the VA treatment records and Social Security Administration records reflect ongoing low back pain, without evidence of other notable symptoms or findings.

In this case, the Board finds that a rating higher than 10 percent for a lumbar spine disability based upon limitation of motion is not warranted.  On both VA examinations of record, the Veteran had full flexion, extension, lateral flexion, and rotation, with the exception of flexion to 85 degrees on 2014 VA examination on repetitive testing.  There was no additional functional loss on repetitive testing.  There was no indication of abnormal spinal contour.  Accordingly, a rating in excess of 10 percent is not warranted at any time during the appeal period.

The Board next turns to the question of whether the Veteran is entitled to higher ratings based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a , Diagnostic Code 5243. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

In this case, although the Veteran reported on VA examination that he had experienced flare-ups, there is no evidence of any incapacitating episodes as defined by VA regulation during the appeal period.  Because there is no evidence that the Veteran's physician has prescribed bed rest for at least two weeks in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a higher rating. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve. 

In this case, the Board finds that ratings higher than 10 percent for radiculopathy of the left and right lower extremities are not warranted.  For one, there was no indication of any symptoms of radiculopathy prior to the 2014 VA examination, either subjectively or on physical examination.  On 2014 VA examination, the Veteran reported subjective symptoms of radiculopathy that were sensory in nature.  Physical examination, however, showed normal motor strength, reflexes, and sensation testing.  Accordingly, because objective neurological manifestations have not been shown, and the symptoms demonstrated are only sensory or mild in nature, the Board finds that ratings higher than 10 percent are not warranted at any time during the appeal period for either lower extremity.

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating for a lumbar spine disability under the applicable spinal criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examinations and treatment records have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to the next higher rating.  Evidence of pain is an important factor for consideration.  Pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Without any evidence of further functional loss as a result of the Veteran's pain, a higher disability evaluation is not warranted under DeLuca.  Thus, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating based upon additional pain or weakness on repetitive testing.

III.  Other Considerations

The Board notes that the claim for a TDIU is being remanded and therefore is not ripe for review.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected bilateral hearing loss and tinnitus and lumbar spine disability with associated neurological manifestations.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's hearing loss and tinnitus are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's hearing loss and tinnitus that would render the schedular criteria inadequate.  The Board has considered the functional impact of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that regard, the Board notes the Veteran's statements that he has difficulty hearing and experiences tinnitus, bilaterally.  However, the Board finds that functional impact has been taken into account by the rating schedule.  The rating schedule affords him a higher rating for hearing loss, however, his disability did not meet that level.  With regard to his lumbar spine disability and associated neurological manifestations, the rating criteria affords higher ratings based upon limitation of motion, taking into account functional loss such as pain, as well as sciatic symptoms, but more severe symptoms or findings were not shown in this instance.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

New and material evidence has been received to reopen the claim for service connection for PTSD and the claim is reopened.

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 10 percent for a lumbar spine disability is denied.

A rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

A rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for an acquired psychiatric disorder, to include PTSD, and for a TDIU.

The Veteran contends that his current psychiatric disorder was caused by a military sexual assault that occurred in November 1983, at which time he was arrested by the German police and beaten and sexually assaulted in a German prison.  

When reviewing the evidence of record, service treatment records are negative for any indication of a physical altercation or injuries sustained November 1983, the contended time of trauma.  However, on August 1984 separation examination, the Veteran reported some depression, stating that he had had some "depression with previous headaches, now resolved."

Service personnel records reflect that on November 4, 1983, the Veteran was operating a vehicle while drunk.  He received an Article 15 and was reduced from an E-5 to an E-4.  In January 1984, the Veteran received an administrative letter of reprimand for driving while intoxicated.  The letter stated that the Veteran had been apprehended by the German police while driving under the influence of alcohol.  His driver's license was suspended for 90 days.  Then, in May 1984, he once again received an Article 15 for driving while drunk.  He was demoted to an E2 pay grade.

In March 1994, the Veteran filed a claim for service connection for PTSD and drug abuse, stating that in 1977, he was working on fixing a truck when he fell and injured himself.  He used heroin and alcohol to help with his ongoing physical pain due to these injuries.  The Board notes that this contention is very different than his current contentions related to his service stressors, and such should be discussed on VA examination.

In March 2008, the Veteran submitted a stressor statement, stating that when he re-enlisted, he was promised a bonus, however, he never received the bonus which was demoralizing.  He stated that he then started to abuse alcohol, starting with a few beers and then moving to hard liquor.  He was made fun of for his alcohol use.  He described a traumatic event where he was stopped by the German police and, when he would not participate in a sobriety test, was removed from the car and beaten.  He was then put in a holding cell where he was beaten and sexually molested by other inmates.  He was rescued by the military police and driven back to the base, but experienced immense pain during the car ride home.  However, he was told by the military police that he could not get medical treatment for his injuries and to not report the injuries.

In June 2008, the Veteran submitted another stressor statement.  He stated that he was beaten badly by the police at the time of his arrest and had broken a rib.  He stated that he was bleeding due to his wounds.  He recalled that following his arrest and sexual assault, he began to frequent the gentleman's club and started drinking and then using heroin in order to block out the trauma.  

In another June 2008 statement, the Veteran reported that the sexual assault occurred in December 1983.  He stated that following his arrest, he was demoted to an E-4 and was harassed and made fun of by his peers for the demotion.  He stated that he was treated in service for drugs and alcohol. 

Lastly, in August 2014, the Veteran submitted a slightly different statement, stating that he had been first apprehended by the military police and then was picked up by the German police.  He stated that he was incarcerated with a few American soldiers and eight to ten German soldiers.  He was then sexually assaulted repeatedly and attacked, with eight to twelve strikes to the head.

The Board notes that in 2014, a VA psychiatric examination was obtained.  The examiner, while finding that a sexual assault did occur in service, found that the criteria for a diagnosis of PTSD under the DSM-IV were not met.  The examiner instead diagnosed the Veteran with major depressive disorder and polysubstance abuse disorder and concluded that those diagnoses were unrelated to the Veteran's service and were instead due to "personal biopsychosocial dynamic background rather than the events in his military service."

The Board finds the 2014 VA opinion to be inadequate, as the examiner did not provide a clear rationale as to why the in-service assault was unrelated to his current psychiatric disorder.  Because, if the examiner concluded that the in-service assault occurred, a described very traumatic event, it remains unclear as to why the Veteran's current psychiatric disorder was totally unrelated to that event.  Moreover, the above evidence in the record was not discussed, but such is pertinent to the Veteran's claim and should be addressed.  Accordingly, a new VA examination and opinion should be obtained.

Lastly, the Veteran claims that he is unemployable in part due to his psychiatric disorder.  The Board finds that that issue must be deferred pending the outcome of his claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA evaluation to determine the etiology of the Veteran's acquired psychiatric disorder(s).  The examiner should review this Remand, as well as the claims file.  A thorough rationale should accompany any opinion reached.

 a) After reviewing the evidence of record, including a review of the summary of the evidence in the body of this Remand, and interviewing the Veteran, does the evidence indicate that the claimed in-service personal assault occurred?  The examiner should discuss: 1) the Veteran's contentions as to the assault throughout the appeal period, to include his March 2008, June 2008, and August 2014 statements, 2) his contentions related to his original claim for PTSD filed in 1994, 3) the service treatment records showing a report of feeling depressed, and 4) the service personnel records documenting the incident with the German police.

b) If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on the lay evidence.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

c)  If the Veteran suffers from a psychiatric diagnosis other than PTSD, to include depressive disorder and polysubstance abuse disorder, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder was caused or aggravated by the Veteran's service, to include the reported in-service sexual assault.  If the current psychiatric disorder is opined to be unrelated to the in-service assault, or to service generally, a rationale for that finding is requested.

2.  Then, readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD, and for a TDIU.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


